     Case 2:20-cv-00301-TLN-AC Document 11 Filed 09/23/20 Page 1 of 3

 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT
 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    SHANNON O. MURPHY, SR.,                          No. 2:20-cv-00301 TLN AC PS
12                       Plaintiff,
13            v.                                       FINDINGS AND RECOMMENDATIONS
14    AIG CLAIMS, INC.,
15                       Defendant.
16

17           This matter is before the undersigned pursuant to Local Rule 302(c)(21). On July 8, 2020,

18   District Judge Troy L. Nunley adopted the undersigned’s findings and recommendations that this

19   case be dismissed due to plaintiff’s failure to prosecute. ECF Nos. 8 (Order) and 9 (Judgment).

20   On September 21, 2020, plaintiff filed a motion for reconsideration, which the undersigned

21   construes as a motion for relief from judgment pursuant to Fed. R. Civ. P. 60(b) because plaintiff

22   “demands this court case be replaced active[.]” ECF No. 10 at 2. For the reasons that follow,

23   plaintiff’s motion should be DENIED, and the court should disregard all further filings in this

24   case.

25                                             I. ANALYSIS

26           Rule 60(b) of the Federal Rules of Civil Procedure provides for reconsideration of a final

27   judgment or any order where one of more of the following is shown: (1) mistake, inadvertence,

28   surprise, or excusable neglect; (2) newly discovered evidence which, with reasonable diligence,
                                                       1
      Case 2:20-cv-00301-TLN-AC Document 11 Filed 09/23/20 Page 2 of 3

 1   could not have been discovered within twenty-eight days of entry of judgment; (3) fraud,
 2   misrepresentation, or misconduct of an opposing party; (4) voiding of the judgment; (5)
 3   satisfaction of the judgment; and (6) any other reason justifying relief. Fed. R. Civ. P. 60(b). A
 4   motion for reconsideration on any of these grounds must be brought within a reasonable time, and
 5   no later than one year, of the entry of the judgment or the order being challenged. Id. “Motions
 6   for relief from judgment pursuant to Rule 60(b) of the Federal Rules of Civil Procedure are
 7   addressed to the sound discretion of the district court...” Allmerica Financial Life Insurance and
 8   Annunity Company v. Llewellyn,139 F.3d 664, 665 (9th Cir. 1997).
 9          Plaintiff’s motion does not satisfy any of the elements described above. This case was
10   dismissed for failure to properly pursue the action, specifically by plaintiff’s refusal to submit an
11   amended complaint after the first complaint was found inadequate for service under the in forma
12   pauperis statute. ECF No. 6. The present motion does not identify any Rule 60(b) grounds for
13   revisiting that conclusion. Rather, the motion is based on plaintiff’s lack of consent to a
14   magistrate judge in this case. Plaintiff argues that because he did not consent to a magistrate
15   judge, it was improper for Judge Nunley to adopt the undersigned’s findings and
16   recommendations. ECF No. 10 at 2.
17          Plaintiff misunderstands the process. Because plaintiff represented himself in this action,
18   the case was referred to the magistrate judge pursuant to the Local Rules of the Eastern District of
19   California. Local Rule 302(c)(21). This referral meant that the magistrate judge was responsible
20   for making findings and recommendations regarding dispositive matters, with the district judge
21   having ultimate decision-making authority, as authorized by 28 U.S.C. § 636(b)(1)(B). If the
22   parties had consented to magistrate judge jurisdiction overall, as authorized by 28 U.S.C. §
23   636(c)(1), the undersigned could have simply issued an order disposing of the case without
24   involving the district judge. Because there was not consent, the undersigned made a
25   recommendation to the district judge, who independently reviewed the case and adopted the
26   recommendation by issuing a final order. Plaintiff was provided an opportunity to object to the
27   Findings and Recommendations before the district judge acted upon them.
28   ////
                                                        2
     Case 2:20-cv-00301-TLN-AC Document 11 Filed 09/23/20 Page 3 of 3

 1          Because plaintiff provides no grounds for reopening this case, the case should not be
 2   reopened.
 3                                           II. CONCLUSION
 4   For the foregoing reasons, IT IS HEREBY RECOMMENDED that plaintiff’s motion for relief
 5   from judgment, ECF No. 10, be DENIED, and that all further filings in this case be
 6   DISREGARDED.
 7          These findings and recommendations are submitted to the United States District Judge
 8   assigned to the case, pursuant to the provisions of 28 U.S.C. § 636(b)(1). Within twenty-one days
 9   after being served with these findings and recommendations, plaintiff may file written objections
10   with the court. Id.; see also Local Rule 304(b). Such a document should be captioned
11   “Objections to Magistrate Judge’s Findings and Recommendations.” Failure to file objections
12   within the specified time may waive the right to appeal the District Court’s order.
13   Turner v. Duncan, 158 F.3d 449, 455 (9th Cir. 1998); Martinez v. Ylst, 951 F.2d 1153, 1156-57
14   (9th Cir. 1991).
15   DATED: September 22, 2020
16

17

18

19

20

21

22

23

24

25

26

27

28
                                                       3
